J-S41017-19
                          2019 PA Super 241

COMMONWEALTH OF                    : IN THE SUPERIOR COURT OF
PENNSYLVANIA,                      : PENNSYLVANIA
                                   :
              Appellee             :
                                   :
         v.                        :
                                   :
LAWRENCE EDWIN CREESE, SR.,        :
                                   :
              Appellant            : No. 2066 MDA 2018

        Appeal from the PCRA Order Entered December 18, 2018
             in the Court of Common Pleas of York County
          Criminal Division at No(s): CP-67-CR-0001064-2013

COMMONWEALTH OF                    : IN THE SUPERIOR COURT OF
PENNSYLVANIA,                      : PENNSYLVANIA
                                   :
              Appellee             :
                                   :
         v.                        :
                                   :
LAWRENCE EDWIN CREESE, SR.,        :
                                   :
              Appellant            : No. 2067 MDA 2018

        Appeal from the PCRA Order Entered December 18, 2018
             in the Court of Common Pleas of York County
          Criminal Division at No(s): CP-67-CR-0004360-2013

COMMONWEALTH OF                    : IN THE SUPERIOR COURT OF
PENNSYLVANIA,                      : PENNSYLVANIA
                                   :
              Appellee             :
                                   :
         v.                        :
                                   :
LAWRENCE EDWIN CREESE, SR.,        :
                                   :
              Appellant            : No. 2068 MDA 2018

        Appeal from the PCRA Order Entered December 18, 2018
             in the Court of Common Pleas of York County
J-S41017-19


              Criminal Division at No(s): CP-67-CR-0004367-2013

    COMMONWEALTH OF                       : IN THE SUPERIOR COURT OF
    PENNSYLVANIA,                         : PENNSYLVANIA
                                          :
                   Appellee               :
                                          :
            v.                            :
                                          :
    LAWRENCE EDWIN CREESE, SR.,           :
                                          :
                   Appellant              : No. 2069 MDA 2018

            Appeal from the PCRA Order Entered December 18, 2018
                 in the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0004379-2013

BEFORE: LAZARUS, J., MURRAY, J. and STRASSBURGER, J.*

DISSENTING OPINION BY STRASSBURGER, J.:              FILED AUGUST 14, 2019

        Because    Appellant   has    complied    with   Pa.R.A.P.    341    and

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), I would not quash his

appeals. Accordingly, I respectfully dissent.

        I am persuaded by the following three decisions of this Court,1 which all

involve the same factual scenario as the instant matter, and none of which

has quashed the appeals under Walker.

              In Commonwealth v. Williams, ___ A.3d ___, 2019 WL

3384926 (Pa. Super. July 26, 2019) (non-precedential decision), this Court




* Retired Senior Judge appointed to the Superior Court.

1  Unpublished non-precedential memorandum decisions of the Superior Court
filed after May 1 2019, may be cited for their persuasive value. Pa.R.A.P.
126(b).
                                       -2-
J-S41017-19

held that Williams complied with Walker where he filed three copies of the

notice of appeal for each of the three docket numbers. In so holding, this

Court explained as follows.

      This Court issued a Rule to Show Cause directing Williams to
      explain why his appeal should not be quashed in light of Pa.R.A.P.
      341 and [] Walker [] (holding “where a single order resolves
      issues arising on more than one docket, separate notices of appeal
      must be filed for each of those cases”). Williams responded,
      explaining that although he styled the notice of appeal as a single
      document referencing the three docket numbers he sought to
      appeal, he filed a separate copy of the notice of appeal upon each
      of the trial court dockets. Our review of the record reflects that
      Williams filed a separate copy of the notice of appeal upon each
      trial court docket. As Williams effectively filed three notices of
      appeal rather than one, we are satisfied that he has complied with
      Rule 341 and Walker.

Williams, supra (non-precedential decision at 2 n.3).

      Similarly, in Commonwealth v. Anderson, ___ A.3d ___, 2019 WL

3064860 (Pa. Super. July 12, 2019) (non-precedential decision), this Court

concluded that Anderson technically complied with the requirements of

Pa.R.A.P. 341’s Note by filing three notices of appeal, each containing all three

lower court docket numbers, explaining as follows.

      On July 2[, 2018], Anderson filed a notice of appeal at each docket
      bearing all three trial court docket numbers. On July 30, 2018,
      this Court issued a rule directing Anderson to show cause why her
      appeal should not be quashed in light of our Supreme Court’s
      decision in [] Walker [] (holding Pa.R.A.P 341’s Note requires the
      filing of separate notice[s] of appeal for separate docket numbers;
      the failure to file separate notices requires quashal of the appeal).
      [Anderson] filed a response indicating that her case was
      distinguishable from Walker. We agree. While the inclusion of
      the three docket numbers on each notice of appeal confuses the
      issue, Anderson technically complied with the dictates of Pa.R.A.P.
      341’s Note by filing a notice of appeal at each docket court

                                      -3-
J-S41017-19


      number.   Accordingly, we conclude that Walker is inapplicable
      here.

Anderson, supra (non-precedential decision at 3 n.1).

      Likewise, in Commonwealth v. Dealbertis, ___ A.3d ___, 2019 WL

2308047 (Pa. Super. May 29, 2019) (non-precedential decision), this Court

determined that quashal was not required under Walker because Dealbertis

filed two separate notices of appeal, each containing both trial court docket

numbers, with two different time stamps.

      [T]he record reflects that [Dealbertis] filed two separate notices
      of appeal, each containing both trial court docket numbers.
      Indeed, the trial court’s docket sheets for both docket numbers
      reflect that [Dealbertis] filed a notice of appeal. As noted by
      [Dealbertis] in his response to our order to show cause, the
      notices of appeal also contain two different time stamps. (See
      [Dealbertis’s] answer to rule to show cause, 8/1/18 at 2, ¶¶ 3-4.)
      Based on our review of the record, we find that [Dealbertis] has
      complied with Walker’s mandate that separate notices of appeal
      be filed in cases where a single order resolves issues on more than
      one lower court docket. Now that we have determined that
      quashal is not required under Walker, we turn to the merits of
      appellant’s appeal.

Dealbertis, supra (non-precedential decision at 5) (footnote omitted).

      In the instant case, as in the cases noted supra, Appellant complied with

Pa.R.A.P. 341 and Walker. Our review of the record shows that Appellant

filed a separate notice of appeal at each of the four trial court dockets which

bore all four trial court docket numbers.    Each notice of appeal contains a

highlighter marking a different trial court docket number, and the notices

contain different time stamps in different locations on the paper. The trial

court’s docket sheets for all four docket numbers reflect that Appellant filed a

                                     -4-
J-S41017-19

notice of appeal at each docket. Accordingly, four appellate docket numbers

were assigned in this Court, 2066, 2067, 2068, and 2069 MDA 2018, and were

subsequently consolidated by this Court sua sponte.        Nothing in Walker

requires a notice of appeal to contain only one docket number.          Rather,

Walker’s mandate is that “where a single order resolves issues arising on

more than one docket, separate notices of appeal must be filed for each case.”

185 A.3d at 971. As Appellant filed four notices of appeal rather than one, he

complied with Pa.R.A.P. 341 and Walker. Accordingly, I would proceed to

the merits of Appellant’s appeals.2




2 I recognize that counsel for Appellant has filed a petition to withdraw
pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
Because the Majority Opinion quashes the appeals, it should also deny
counsel’s petition to withdraw as moot. However, because I would not quash
the appeals and would reach the merits, I offer no opinion as to the disposition
of counsel’s petition.
                                      -5-